Citation Nr: 0804464	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What rating is warranted for an adjustment disorder with 
mixed type anxiety and depressed mood since October 16, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April to July 1982 and 
from September 2001 to October 2002.  He also served in the 
Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran's claim was previously 
remanded to the RO via the Appeals Management Center (AMC) 
for further development in June 2007.  


FINDING OF FACT

Since October 16, 2002, the veteran's  adjustment disorder 
with mixed type anxiety and depressed mood with occupational 
and social impairment has not been manifested by more than an 
occasional decrease  in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
adjustment disorder with mixed type anxiety and depressed 
mood since October 16, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.126, 4.130, Diagnostic Code 9410 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in April 2003 and March 2006 
correspondence, as well as a January 2005 statement of the 
case, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated 
in July 2007.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

A rating decision dated November 2003 granted service 
connection for an adjustment disorder with mixed anxiety and 
depressed mood, and assigned a 10 percent rating, effective 
October 16, 2002.  The veteran appealed, asserting his 
disorder warranted a higher rating.  In January 2005, the RO 
granted an increased rating of 30 percent for the adjustment 
disorder, effective October 16, 2002.  The veteran contends 
his disability warrants a 50 percent rating.

The veteran was afforded a VA psychiatric examination in 
August 2003.  Examination revealed that the veteran looked 
his stated age and had good hygiene.  The veteran described a 
good relationship with family members but also reported he 
was easily discouraged and had a short temper.  The veteran 
recently joined a veterans service organization but did not 
hold any offices nor had he attended any meetings.  The 
veteran reported two and a half to three hours of sleep a 
night due to physical pain.  The veteran described himself as 
anxious with symptoms of increased irritability, easily 
fatigued, and feelings of restlessness and being on edge.  
Mental status examination revealed that the veteran was fully 
oriented to person place and time.  He denied any delusions, 
hallucinations, or inappropriate behavior.  His speech rate 
was normal and his tone was soft.  He had good hygiene and 
denied any suicidal or homicidal intent or plan.  Memory and 
concentration were less than his usual capacity.  His affect 
was sad and his mood seemed anxious and depressed.  Suicidal 
and homicidal ideation were denied.  The examiner provided a 
diagnosis of adjustment disorder, chronic, mixed anxiety and 
depressed mood, and assigned a Global Assessment of 
Functioning (GAF) score of 55.  

Private treatment records dated April through August 2003 
noted that the veteran reported symptoms of short temper, 
irritability, trouble sleeping, constant arguments with his 
wife, inability to tolerate his children, increased alcohol 
consumption.  An April 2003 mental status examination 
revealed that the veteran was oriented times three, casually 
dressed, cooperative, and without delusions.  His affect was 
constricted.  A diagnosis of adjustment disorder was provided 
and a GAF score of 50 was provided.

VA psychiatric treatment records dated between February and 
June 2005 consistently showed that the veteran was causally 
and appropriately dressed and well groomed with an 
appropriate manner.  Motor activity, speech, attention, 
concentration, though content, thought processes and 
perception were normal.  Memory, judgment, and insight were 
intact.  Affect was depressed and mood was congruent.  
Diagnoses of depressive disorder, not otherwise specified, 
and chronic adjustment disorder with depressed mood were 
provided.  A GAF scores between 60 and 65 were assigned. 

A July 2007 VA examination revealed the veteran reported 
symptoms of agitation, irritability, a foreshortened sense of 
future, social isolation due to irritability, and negative 
thinking.  The veteran stated that he worked every day but 
stated that his mood and irritability did not seriously 
affected his employment functioning.  The examiner noted that 
the veteran's symptoms of anxiety and depression had affected 
his social functioning in that he no longer socializes with 
friends or his brothers.  He reported self medicating with 
alcohol to deal with pain caused by other disorders.  Mental 
status examination revealed that the veteran was cooperative 
and somewhat anxious.  He appeared to have above average 
intelligence.  Rate and flow of speech was normal.  Memory 
was normal.  Affect was that of an individual who experiences 
high levels of anxiety, rage, irritability, and inner psychic 
agitation.  Motor activity was tense, and judgment was fair.  
There was no evidence of thought disorders, delusions, 
disorganized thinking, or hallucinations.  There was evidence 
of major sleep disturbance.  The veteran denied any suicidal 
or homicidal ideation and denied receiving any psychiatric 
treatment during the prior year.  The examiner provided a 
diagnosis of mixed anxiety and depression secondary to 
physical injury of the hips, and assigned a GAF score of 55.  

The present appeal involves the veteran's claim that the 
severity of his service-connected adjustment disorder with 
mixed type anxiety and depressed mood warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  
 
When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2007).  
 
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9410, other and 
unspecified neurosis are rated under the General Rating 
Formula for Mental Disorders.  To warrant a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The veteran is currently assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9410.  After careful 
review of the medical evidence in light of the above-noted 
criteria, the Board finds that the symptoms associated with 
the veteran's adjustment disorder have been consistent with 
the criteria for no more than the currently assigned 30 
percent rating.

For the pertinent period the medical evidence of record shows 
that the veteran's adjustment disorder was characterized 
primarily by sleep disturbance, irritability, anxiety, 
depressed mood, and isolation from his friends and brothers.  
Still, the veteran reported that he was able to work every 
day, and that his symptoms did not seriously affect his 
employment.

Repeated examinations over the course of the appellate period 
revealed no evidence of a flattened affect, no 
circumstantial, circumlocutory or stereotyped speech, no 
panic attacks, no difficulty in understanding  complex 
commands, no difficulty in retaining learned material, no 
evidence that the veteran forgot to  complete tasks, and no 
evidence of impaired abstract thinking.  Speech, thought 
content, thought processes, attention, and perception were 
consistently normal.  

The GAF scores of 50 (April 2003), 55 (August 2003), 60-65 
(February through June 2005), and 55 (July 2007), alone do 
not provide a basis for the assignment of a higher disability 
rating for adjustment disorder.  According to the Fourth 
Edition of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Yet 
GAF scores, like an examiner's assessment of the severity of 
a condition, are not dispositive of the percentage rating 
issue; rather, it must be considered in light of the actual 
symptoms of a psychiatric disorder which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores between 51 and 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, or 
conflicts with peers or co-workers).

GAF scores between 61 and 70 indicate some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

As discussed above, the veteran does not experience the 
symptoms noted in the criteria for a 50 percent rating.  
While the veteran endorsed some symptoms contemplated by the 
50 percent rating, such as complaints of occasional memory 
loss, and some social isolation from his brothers and 
friends, his overall disability picture is closer to the 
level of disability contemplated by the 30 percent rating.  
38 C.F.R. § 4.7.  Thus, while the veteran suffers from an 
adjustment disorder, the preponderance of the competent 
evidence is against finding entitlement to an evaluation in 
excess of 30 percent. 
 
The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A rating in excess of 30 percent for an adjustment disorder 
with mixed type anxiety and depressed mood is not warranted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


